     Case 3:20-cv-00333-KJD-CLB Document 5 Filed 06/04/20 Page 1 of 1



 1
 2
 3
 4                                 UNITED STATES DISTRICT COURT
 5                                         DISTRICT OF NEVADA
 6                                                     ***
 7   CENTER FOR BIOLOGICAL DIVERSITY,                          Case No. 2:20-cv-0979-KJD-EJY
 8                                               Plaintiff,                        ORDER
 9            v.
10   DAVID BERHNHARDT, et al.,
11                                            Defendants.
12           The Center for Biological Diversity filed the complaint in this case on June 1, 2020.
13   Shortly after filing, plaintiff contacted the clerk’s office to alert the Court that it had
14   inadvertently filed its complaint in Southern Nevada instead of Northern Nevada. Though
15   Nevada constitutes one federal district, it is unofficially divided into two separate divisions:
16   Northern and Southern. The local rules require that civil actions like this one must be filed “in
17   the clerk’s office for the unofficial division of the court in which the action allegedly arose.” LR
18   IA 1-8(a). The underlying events in this case took place in Goshute Valley, Nevada, which is
19   located in Elko County. Compl. 7, ECF No. 1. Elko County belongs to the unofficial Northern
20   Division of Nevada. LR IA 1-6. Therefore, transfer to Northern Nevada is appropriate.
21           Accordingly, IT IS HEREBY ORDERED that the clerk of court TRANSFER this case to
22   the unofficial Northern Division of the United States District Court for the District of Nevada.
23           IT IS FURTHER ORDERED that the clerk of the court retain the Honorable Kent J.
24   Dawson as presiding judge and assign a new magistrate judge located in the Northern Division.
25   DATED this 4th day of June 2020.
26
27                                                   _____________________________
28                                                   Kent J. Dawson
                                                     United States District Judge
